Court of Appeals
of the State of Georgia

                                                              ATLANTA, February 24, 2022

The Court of Appeals hereby passes the following order

A22I0129. JIMMY MCDUFFIE (IN HIS OFFICIAL CAPACITY AS SHERIFF OF
    EFFINGHAM COUNTY, GEORGIA) v. CHRISTOPHER DAVIS.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

STCV2019000009




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, February 24, 2022.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.